Citation Nr: 0933208	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-14 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for a service-connected thyroid disorder, prior to 
April 1, 2008.

2.  Entitlement to a disability rating greater than 30 
percent for a service-connected thyroid disorder, from April 
1, 2008.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel








INTRODUCTION

The Veteran served on active duty from March 1986 to March 
2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, that awarded service connection for 
hyperthyroidism with arrhythmia and assigned an initial 10 
percent disability rating, effective April 1, 2006.  The 
Veteran expressed disagreement with the assigned disability 
rating and perfected a substantive appeal.

This matter was previously before the Board in June 2008, at 
which time it was remanded for additional development.  
Thereafter, in a February 2009 rating decision, the RO 
awarded a higher 30 percent disability rating, effective 
April 1, 2008.  As that grant does not represent a total 
grant of benefits sought on appeal, the claim for an increase 
remains on appeal before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's thyroid 
disorder (hyperthyroidism with arrhythmia and hypertension) 
has been productive of fatigue, occasional tremors and heart 
palpitations, increased blood pressure, and weight gain.  It 
has not been accompanied by emotional instability, 
tachycardia, muscular weakness, or mental disturbance.  


CONCLUSIONS OF LAW

1.  The criteria for a initial 30 percent disability rating, 
and no higher, for the service-connected thyroid disorder, 
prior to April 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. 3.321, 4.3, 4.7, 4.119, 
Diagnostic Codes 6061-6079, 6080, 6090, 7008, 7010, 7900, 
7903 (2008).

2.  The criteria for a disability rating greater than 30 
percent for the service-connected thyroid disorder, from 
April 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. 3.321, 4.3, 4.7, 4.119, Diagnostic 
Codes 6061-6079, 6080, 6090, 7008, 7010, 7900, 7903 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claim for an increased initial rating for his 
thyroid disorder arises from his disagreement with the 
initial rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that VA satisfied its duties to notify the Veteran with 
respect to the Veteran's claim.

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder the service treatment records and reports of 
his post-service care.  He has also been afforded VA 
examinations to evaluate the nature, extent and severity of 
his service-connected thyroid disorder.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.




Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  There is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence 'used to decide whether an original rating on 
appeal was erroneous . . . .' Fenderson, 12 Vet. App. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, 'staged' ratings may be assigned for separate 
periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is 'completely 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The Veteran's thyroid disorder has been rated as 10 percent 
disabling under Diagnostic Code 7900, which contemplates 
hyperthyroidism.  38 C.F.R. § 4.119, Diagnostic Code 7900.  
The record reflects that he also has been diagnosed and 
treated for hypothyroidism.  Accordingly, the diagnostic 
criteria pertaining to that disorder is also applicable in 
this case.  See 38 C.F.R. § 4.119, Diagnostic Code  7903.

Additionally, the Board observes that while the Veteran was 
initially awarded service connection and assigned a separate 
noncompensable disability rating for hypertension under 
Diagnostic Code 7101, that condition was subsequently found 
to be a component of his thyroid disorder and rated together 
with that disability.  Under Diagnostic Code 7101, ratings 
from 10 to 60 percent are available for hypertension; 
however, that diagnostic code specifies that where, as in 
this case, hyperthyroidism is part of the underlying 
condition causing it, hypertension is evaluated under the 
diagnostic criteria pertaining to hyperthyroidism.  
Accordingly, the Board will consider the Veteran's 
hypertension as a manifestation of his hyperthyroidism under 
Diagnostic Code 7900. 

Under the above rating code, hyperthyroidism that is 
manifested by symptoms of tachycardia, which may be 
intermittent, and tremor; or which requires continuous 
medication to control, warrants a 10 percent disability 
rating.  If tachycardia, tremor, and increased pulse pressure 
or blood pressure are manifested, a 30 percent disability 
rating is warranted.  Hyperthyroidism which manifests with 
emotional instability, tachycardia, fatigability, and 
increased pulse pressure or blood pressure, warrants a 
disability rating of 60 percent.  If disease of the heart is 
the predominant finding, the disorder is to be evaluated as 
hyperthyroid heart disease (Diagnostic Code 7008), if so 
doing would result in a higher evaluation than using the 
criteria above.  38 C.F.R. § 4.119, Diagnostic Code 7900, 
Note (1).  Additionally, if ophthalmopathy is the sole 
finding, the disorder should be rated as impairment of field 
vision (Diagnostic Code 6080) or central visual acuity 
(Diagnostic Codes 6061-6079), or as diplopia (Diagnostic Code 
6090).  38 C.F.R. § 4.119, Diagnostic Code 7900, Note (2).  
Finally, when atrial fibrillation is present, hyperthyroidism 
may be evaluated either under Diagnostic Code 7900 or under 
Diagnostic Code 7010 (supraventricular arrhythmia), whichever 
results in a higher evaluation.  38 C.F.R. § 4.119, 
Diagnostic Code 7008.

Under Diagnostic Code 7903, a 10 percent disability rating is 
warranted for hypothyroidism that is manifested by 
fatigability, or when continuous medication is required for 
control.  A 30 percent disability rating is warranted when 
manifested by fatigability, constipation, and mental 
sluggishness.  A 60 percent disability rating is warranted 
for muscular weakness, mental disturbance, and weight gain; 
and a 100 percent disability rating is warranted when 
manifested by cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute) and sleepiness.  38 C.F.R. § 4.119, 
Diagnostic Code 7903.

The record reflects that the Veteran was treated in service 
for reports of excessive fatigue, tremors, and shortness of 
breath and diagnosed with hyperthyroidism in 2005.  He also 
received private treatment for this condition prior to his 
discharge from service.  In an October 2005 statement, a 
private endocrinologist noted that while the Veteran appeared 
to have achieved euthyroid status, his thyroid remained 
slightly enlarged.  Thereafter, the Veteran underwent a 
November 2005 VA predischarge thyroid examination in which it 
was noted that he had been prescribed medication (Tapazole) 
for a recently diagnosed thyroid disorder and that he was 
responding well to the treatment and not experiencing any 
adverse side effects.  It was further noted that, while the 
Veteran's thyroid disorder required continuous medication, it 
did not result in any functional impairment.

In subsequent statements dated in April 2006 and June 2006, 
following his separation from service, the Veteran indicated 
that, despite undergoing radioactive iodine treatment for his 
hypothyroidism and changing to a new medication (Synthroid) 
for the condition, he continued to experience a worsening of 
symptoms, including weight gain, shortness of breath, and 
excessive fatigue.  He added that because of the worsening of 
his thyroid disorder, he could no longer perform the physical 
workout regimen and many of other daily activities that he 
had engaged in previously.  

Private medical records dated from April 2006 to September 
2008 reflect ongoing complaints of fatigue, shortness of 
breath, and weight gain associated with the Veteran's thyroid 
disorder, as well as clinical findings of hypothyroidism, 
hypertension, and upper extremities paresthesia.  The 
Veteran's pulse measurements have ranged from a low of 67 in 
April 2006 to a high of 100 in October 2007.  However, the 
Veteran has consistently denied experiencing chest pains and 
clinical findings have been negative for tachycardia or 
related cardiac problems.  Additionally, the record reflects 
that the Veteran has been diagnosed with and treated for 
sleep apnea.  However, there is no evidence indicating that 
this condition is related to the Veteran's service-connected 
thyroid disorder.  

Pursuant to the Board's remand, the Veteran was afforded a VA 
thyroid examination in November 2008 in which he reported a 
history of treatment for hyperthyroidism and hypothyroidism.  
He stated that he currently experienced  occasional 
fatigability, especially at night; and that he had occasional 
difficulty recalling names.  However, the Veteran did not 
describe other symptoms of mental sluggishness or cognitive 
deficiencies.  He denied experiencing constipation.  Nor did 
he report any other gastrointestinal or esophageal symptoms, 
or any rashes or swelling in his lower extremities.  
Additionally, while the Veteran reported heart palpitations 
associated with arrhythmia and occasional dizziness, he 
denied any episodes of angina or syncope.  It was noted that 
the Veteran had attempted to undergo an exercise stress test 
in 2004, but had been unable to tolerate it.  It was further 
noted that he had not been evaluated for an automatic 
implantable cardioverter/defibrillator.  The Veteran also 
stated that, despite his thyroid disorder, he was still able 
to get around the house and work without difficulty.

On physical examination, the Veteran was found to have 
elevated blood pressure of 145/98.  However, his heart beat 
was found to be normal in rate and rhythm and no other 
cardiovascular abnormalities were shown.  Additionally, the 
Veteran's cranial nerves were found to be grossly intact with 
no evidence of motor or sensory deficits, or reduced muscle 
strength.  It was also noted that laboratory testing 
conducted in April 2007 and July 2007 had revealed thyroid-
stimulating hormone levels of 3.4 and 2.833, respectively, 
which were within the normal range.  Based on the results of 
the examination and a review of the claims folder, the VA 
examiner diagnosed the Veteran with hyperthyroidism following 
treatment for hyperthyroid and heart palpitations secondary 
to hyperthyroidism.

After a careful review of the evidence of record, the Board 
finds that since the effective date of service connection, 
the Veteran has been entitled to an initial disability rating 
of 30 percent under Diagnostic Code 7900.  In this regard, 
the Board acknowledges that the Veteran has not been 
clinically diagnosed with tachycardia and thus manifests only 
two of the three symptoms (tremors and increased blood 
pressure) listed in the diagnostic criteria for a 30 percent 
rating.  However, as noted above, if there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7.  Here, the Board finds that, in view of the Veteran's 
documented hypertension, heart palpitations, and occasional 
tremors, and his numerous other thyroid-related symptoms, 
including fatigue, occasional memory problems, shortness of 
breath, and upper extremities paresthesia, the severity of 
his thyroid disorder has most nearly approximated the 
disability picture provided for a 30 percent rating since his 
discharge from service.  Therefore, a disability rating of 30 
percent is warranted since the effective date of service 
connection.

Conversely, the Board finds that at no time during the 
pendency of this appeal has the Veteran's thyroid disorder 
warranted a rating in excess of 30 percent under Diagnostic 
Code 7900.  While the Veteran has been found to experience 
fatigue and high blood pressure, he has not alleged, nor has 
the clinical evidence shown, tachycardia or emotional 
instability.  Thus, the Veteran does not qualify for a higher 
rating of 60 percent under Diagnostic Code 7900.  38 C.F.R. 
§ 4.119, Diagnostic Code 7900.

Nor is the Veteran entitled to a higher rating under 
Diagnostic Code 7903.  As noted above, that diagnostic code 
provides for a 60 percent rating based upon evidence of 
muscular weakness, mental disturbance, and weight gain.  
While the Veteran has complained of weight gain associated 
with his thyroid disorder, he has not reported any muscle 
weakness, nor has any been shown on clinical evaluation.  
Additionally, while the Veteran told the November 2008 VA 
examiner that he experienced occasional difficulty 
remembering names, he has not complained of any other 
cognitive or emotional problems suggestive of a mental 
disturbance.  Thus, the Board finds that the Veteran is not 
entitled to an initial disability rating in excess of 30 
percent under the rating criteria for hypothyroidism.  
38 C.F.R. § 4.119, Diagnostic Code 7903.

The Board has considered whether a higher rating may be 
warranted under any other diagnostic code.  However, the 
Board has already concluded that the Veteran is entitled to a 
30 percent disability rating, which is the highest schedular 
rating available under Diagnostic Codes 7008 and 7010.  In 
any event, those codes are not for application in the instant 
case because, while the Veteran's thyroid disorder is 
associated with arrhythmia and hypertension, the evidence 
does not indicate that he suffers from congestive heart 
failure or that his service-connected disability is primarily 
cardiovascular in nature.  38 C.F.R. § 4.119, Diagnostic Code 
7900, Note (1).  The evidence of record show also does not 
show that ophthalmopathy is the sole clinical finding and, 
thus, rating under the codes for vision impairment is not 
warranted.  38 C.F.R. § 4.119, Diagnostic Code 7900, Note 
(2). 

In sum, the Board finds that the Veteran's thyroid disorder 
has warranted an initial disability rating of 30 percent, but 
no higher, for the period beginning April 1, 2006.  However, 
the Board finds that he is not entitled to any rating higher 
than the 30 percent currently assigned during the course of 
the entire appellate period, to include from April 1, 2008.  
38 U.S.C.A. § 5107(b) (West 2008); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the Board finds that there is no indication that the 
Veteran's thyroid disorder reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher rating on an extra-schedular basis.  Although the 
Veteran has stated that he can no longer perform the physical 
workout regimen and many of other daily activities that he 
had engaged in previously, he has also indicated that, 
despite his thyroid disorder, he is able to work and get 
around the house without difficulty.  There is no other 
evidence of record indicating that the thyroid disorder is 
productive of marked interference with employment, requires 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 
(2008), Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating of 30 percent, and no higher, 
for the service-connected thyroid disorder, prior to April 1, 
2008, is granted, subject to the applicable criteria 
governing the payment of monetary benefits.

A disability rating in excess of 30 percent for the service-
connected thyroid disorder, from April 1, 2008, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


